EXHIBIT 4.2 THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS ISSUABLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE ISSUABLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1HEDGING TRANSACTIONS INVOLVING THIS SECURITY AND THE SECURITIES INTO WHICH THIS SECURITY IS ISSUABLE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT."UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT. Effective Date: November 4, 2013 U.S. u 6% NOTE (CANADIAN HOLDERS) FOR VALUE RECEIVED, VICTORY ELECTRONIC CIGARETTES CORPORATION (the “Company”) promises to pay to u(the “Holder”), the principal sum of u($u) in lawful currency of the United States (the “Principal Amount”) on January 1, 2014 or such earlier date as the Note may be permitted to be repaid as provided hereunder (the “Maturity Date”), and to pay interest to the Holder on the Principal Amount of this Note at a rate of 6% per annum, subject to Section 2 below, payable on or prior to the Maturity Date (except that, if any such date is not a Business Day, then such payment shall be due on the next succeeding Business Day) in cash.Interest shall be calculated on the basis of a 360-day year and, subject to Section 2, shall accrue daily commencing on the Effective Date until payment in full of the Principal Amount, together with all accrued and unpaid interest and other amounts which may become due hereunder. Interest shall cease to accrue upon the Issuance Date, provided that the Company in fact delivers the shares of Common Stock (the “Shares”). The Company may prepay all of the Principal Amount without the prior written consent of the Holder subject to the prepayment terms and conditions set out in Section 4 hereto. This Note is subject to the following additional provisions: 1.
